Citation Nr: 0200708	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain with right sacroiliac radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D. C., which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for a right knee disability and denied 
entitlement to an evaluation in excess of 10 percent for 
recurrent low back strain with right sacroiliac 
radiculopathy.  The notice of disagreement was received in 
February 2000, a statement of the case was issued in March 
2000, and a substantive appeal was received in April 2000.  
Pursuant to his request, the veteran was afforded a hearing 
before a Member of the Board in November 2001, a transcript 
of which has been associated with the claims file.  

At his November 2001 hearing, the veteran submitted 
additional evidence consisting of private treatment records 
dated in 1997 and 2000.  The veteran also submitted 
statements waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.


FINDINGS OF FACT

1.  In a July 1987 rating action, the RO denied entitlement 
to service connection for a right knee disability.

2.  Evidence submitted since the RO's July 1987 rating action 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Complaints of right knee pain noted during service were 
acute and transitory and resolved without residual 
disability.  

4.  The preponderance of the evidence demonstrates no current 
right knee disability as a result of military service or 
service-connected low back strain.  

5.  Service-connected low back strain is manifested by lumbar 
pain with decreased range of motion, degenerative disc 
disease of L5-S1, and objective evidence of muscle spasm, but 
without listing of the whole spine, marked limitation of 
forward bending, or abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.  The July 1987 rating action wherein the RO denied 
entitlement to service connection for a right knee disability 
is final.  38 U.S.C.A. §  7105(c) (West 1991).

2.  Evidence received since the RO's July 1987 rating action 
is new and material, and the veteran's claim of entitlement 
to service connection for a right knee disability is 
reopened.  38 U.S.C.A. §  5108 (West 1991); 38 C.F.R. §  
3.156(a) (2001).

3.  A right knee disability was not incurred in or aggravated 
by active service, and is not proximately due to, the result 
of, or aggravated by service-connected low back strain.  38 
U.S.C.A. §§  1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.303, 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).  

4.  The criteria for an increased evaluation of 20 percent 
for service-connected low back strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Connection

A review of the veteran's relevant service medical records 
demonstrates notations of crepitation in the right knee with 
movement and left knee chondromalacia in a September 1985 
clinical record.  The record noted a sudden onset of right 
knee pain, which was reportedly not related to activity.  The 
remainder of the service medical records are silent for 
complaints, treatment, or diagnoses related to the right 
knee.  

An April 1986 private chiropractic record indicates 
subjective findings of low back pain on the right side, pain 
into the right leg, and some numbness in the right foot.  
Upon VA examination dated in October 1986, the veteran 
complained of aching in the right knee.  Physical examination 
revealed the veteran was able to squat completely without 
complaint.  The examiner noted normal range of motion, no 
swelling, no deformity, and no instability in the right knee.  
Radiological examination showed a very faint density in the 
intercondylar space which might represent a foreign body.  
The examiner noted a diagnosis of a normal right knee with no 
history of a foreign body.  

VA examinations dated in February 1989 and January 1992 were 
negative for any findings or complaints related to the right 
knee.  

Private treatment records from Kaiser Permanente dated in 
1997 reflect complaints of a history of bilateral knee pain, 
right greater than left, for one month.  It was noted that 
there had been no injury.  The knees were noted as swollen 
with crepitus and pain over the anterior knees.  Physical 
examination revealed no effusion or tenderness and the knees 
were stable with full range of motion.  Quadriceps 
strengthening was recommended.  

A July 1997 clinical record noted complaints of muscle spasm 
in the back and a swollen right knee.  An August 1997 
clinical record noted complaints of chronic bilateral knee 
pain with findings of crepitus, but no effusion and full 
range of motion.  A relevant assessment of rule out 
degenerative joint disease of the right knee was noted.  

An October 1999 VA examination is silent for any complaints 
or diagnoses related to the right knee.  The examiner noted 
that the veteran used no crutches, canes, or braces.  

A January 2000 statement from a private chiropractor 
indicates that the veteran was treated in 1999 for low back 
pain.  

A January 2000 Kaiser Permanente consultation report reflects 
complaints of low back pain with occasional pain in the right 
knee.  It was noted that muscle and sensory testing was 
normal.  It was also noted that no definite signs of 
neurological impairment or dural tension were found.  

A March 2000 statement from Dr. KRL (initials), a private 
physician, indicates that the veteran had been followed for 
his chronic back pain syndrome due to lumbar strain and right 
knee pain.  Dr. KRL stated that the veteran's symptoms were 
probably related to his former military experience after 
reviewing his military and Kaiser records.  

Upon VA examination of the joints dated in January 2001, the 
examiner noted that the claims folder was thoroughly reviewed 
prior to the evaluation.  The veteran complained of knee pain 
approximately one to two times per week, particularly when 
walking or standing for long periods of time.  The veteran 
denied dislocation, subluxation, instability, giving way, 
fatigability, or lack of endurance.  He reported one episode 
in the past during which his knee locked up.  It was noted 
the veteran was not taking any specific medications for his 
knee.  It was also noted that the knee did not significantly 
impact the veteran's usual occupation or daily activities.  

Physical examination revealed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The veteran was noted to have a normal 
coordinating gait without the use of ambulatory aids.  He had 
normal posture, standing, and walking.  The examiner noted 
there were no unusual shoe wear patterns or callosities to 
indicate abnormal weight bearing.  The veteran had full range 
of motion in the right knee and stability was assessed.  The 
anterior and posterior cruciate ligaments were both intact 
and all tests were negative.  Plain film x-rays of the right 
knee were noted as normal.  A relevant diagnosis of a normal 
right knee was noted.  The examiner opined that it did not 
appear that the veteran had a right knee disability.  The 
examiner further noted that if the veteran reported that he 
did have a right knee condition, it began after his military 
service and was not related in any way to his service-
connected back strain.

At his November 2001 hearing before a Member of the Board, 
the veteran testified that he began to experience right knee 
problems during his last two years of service.  He stated 
that the only time he saw a doctor during service for his 
knee was in September 1985, but his back and knee problem 
coexisted at the same time.  The veteran testified that the 
last time he had treatment for his right knee was in 1997.  


Increased Evaluation

The veteran was originally granted service connection for 
recurrent low back strain with right sacroiliac 
radiculopathy, evaluated as 10 percent disabling, in a June 
1989 rating action.  In July 1999, the veteran sought 
entitlement to an increased evaluation.  

A review of the record reflects that upon VA examination 
dated in January 1992, the veteran complained of sharp pain 
on the right side and muscle spasm.  The examiner noted some 
palpable diffuse paraspinal muscle spasm, but no pain on 
straight leg raising.  



Range of motion was noted as 90 degrees flexion, 30 degrees 
extension, and 45 degrees bilateral flexion and rotation.  
The examiner noted there was no objective evidence of pain on 
motion.  A diagnosis of chronic lumbosacral strain was noted.  

Treatment records from Kaiser Permanent dated from 1997 to 
2000 reflect complaints and assessments of chronic back 
syndrome, lumbar strain, and lumbar spasms.

Upon VA examination of the spine dated in October 1999, the 
examiner noted the veteran walked with a stiff torso.  It was 
also noted that the veteran had voluntarily stopped going to 
physical therapy treatment and was not taking any 
medications.  The veteran reported generalized lumbosacral 
stiffness and pain without radiculopathy with prolonged 
standing and lifting.  Physical examination revealed straight 
leg raises on the left to 85 degrees with complaint of 
hamstring stiffness.  

There was no complaint of lumbosacral pain and no 
radiculopathy.  Straight leg raising on the right was to 90 
degrees with complaint of only hamstring tightness.  There 
were no postural abnormalities, no scoliosis, or kyphosis.  
Musculature revealed a back within normal limits.  Torso 
flexion was to 90 degrees with complaint of muscular 
tightness in the lumbosacral area with radiculopathy.  

A diagnosis of sciatica was noted.  The examiner also noted 
that the veteran presented consistently with low back strain 
only and he reported having been returned to work by his 
primary care physician to full duty, indicating that he had 
been successfully treated for his initial complaint of back 
strain in July 1999.  It was noted that no diagnostic tests 
were indicated.  

Private chiropractic records dated in 1999 indicate the 
veteran was treated from June 1999 to July 1999 for low back 
pain from right sacroiliac syndrome and lumbar facet 
dysfunction.  It was noted that the possibility of lumbar 
radiculopathy could not be ruled out.  

A January 2000 Kaiser consultation report reflects that the 
veteran complained of persistent back pain, currently treated 
with homeopathic medications and Tylenol.  Lumbar flexion at 
the end range and right side bending caused some right-sided 
backache.  The veteran was able to heel and toe walk and 
Trendelenburg sign was negative bilaterally.  Neurological 
examination showed full and symmetrical knee jerks and ankle 
jerks with normal manual muscle testing and normal sensory 
testing.  Straight leg raising was negative bilaterally.  The 
examiner noted the veteran exhibited chronic low back pain, 
but there were no definite signs of neurological impairment 
or dural tension.  

A February 2000 magnetic resonance imaging (MRI) report noted 
a normal configuration of the lumbosacral spine.  There was 
mild loss of height, stature, and signal intensity of the 
intervertebral disc space of L5-S1.  There was an associated 
annular tear, right paracentrally and a mild posterior 
bulging of the disc centrally towards the right.  There was 
no focal protrusion or spinal stenosis and the neural 
foramina were patent.  An impression of degenerative disc 
disease at L5-S1 with a central annular tear and associated 
disc bulge which minimally impinged upon the right S1 nerve 
root was noted.  

Additional private treatment records dated in 2000 reflect 
complaints of constant low back pain varying from minimal to 
moderate.  Clinical records dated in February and March 2000 
indicate slight forward flexion and moderate spasm and 
tenderness in the thoracic region bilaterally and the lumbar 
region bilaterally on manual palpation.  The examiner noted 
limitation of motion resulting in dull mild to moderate pain 
in the lower lumbar region with radiation to the right 
buttock and groin.  

A November 2000 private clinical record notes range of motion 
in the back within normal limits, no lumbosacral tenderness 
and no muscle spasm.  Straight leg raising was normal 
bilaterally.  An impression of degenerative joint disease of 
the lumbosacral spine, herniated nucleus pulposus and disc 
tear with secondary intermittent myalgia was noted.  

The examiner stated the veteran was limited to light work 
with no lifting, pushing, pulling, or carrying more than 30 
pounds intermittently and 20 pounds continuously.  His 
impairment was noted as permanent, progressive, and at 
maximum medical improvement.  

Upon VA examination of the back dated in January 2001, the 
veteran complained of back pain several times per week, 
occasionally extending down the right leg into the foot.  
Upon physical examination, the examiner noted minimal 
tenderness along the right paraspinous muscles in the lumbar 
sacral region.  There was no noted weakness, redness, heat, 
abnormal movement, or guarding of movement.  The musculature 
of the back appeared normal.  The veteran had a slight 
postural abnormality with exaggerated kyphosis of the 
lumbosacral spine.  There were no noted neurologic 
abnormalities on physical examination.  

Range of motion testing revealed full range of motion with 
forward flexion of the lumbosacral spine from zero to 95 
degrees without additional limitation of range of motion 
secondary to increased pain, fatigability, instability or 
weakness.  He had backward extension from zero to 10 degrees, 
minus 20 degrees secondary to increased pain in the lumbar 
spine.  Left and right lateral rotation was from zero to 40 
degrees without any additional limitation of motion secondary 
to increased pain, fatigue, instability, weakness, or 
fatigability.  Left and right rotation was from zero to 35 
degrees without any additional limitation of motion secondary 
to increased pain, fatigability, instability, or weakness.  
Plain film x-rays of the lumbar spine were noted as normal.  
A relevant diagnosis of lumbar pain with decreased range of 
motion and degenerative disc disease of L5-S1 as per MRI 
findings in February 2000 was noted.  

At his November 2001 hearing before a Member of the Board, 
the veteran testified that he began having muscle spasms in 
his back in 1999.  He stated that after seeking treatment, he 
thought his back was improving until he had a relapse in the 
beginning of 2000.  He stated that his back was so bad that 
he had to use crutches and crawl on the floor when he did not 
have crutches available.  He reported experiencing sharp pain 
and muscle spasms to the point where his wife could not touch 
him.  

The veteran reported that he then requested a more 
accommodating position in his job with the United States 
Postal Service.  The veteran also reported that he took some 
type of pain pill every day for his back.  He stated that the 
pain went down his leg and into his big toe on the right 
side.  He reported missing nine months of work because of his 
back from 1999 to 2000.  He also stated that during the past 
year he had pretty much worked a 40-hour workweek.  


Criteria

New and Material Evidence

The veteran's claim for service connection for a right knee 
disability was originally denied in a July 1987 rating action 
on the basis that no right knee disability was found on VA 
examination.  The veteran was notified of that determination 
in a July 1987 letter from the RO.  The veteran did not file 
a notice of disagreement and the decision therefore became 
final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1103 (2001).  

However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The veteran sought to reopen his claim in 
July 1999.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See 66 Fed. Reg. 
45620-45623 (August 29, 2001).  Under the new version of this 
regulation, new and material evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the veteran in this action filed his claim prior to that 
date, the amended version of 38 C.F.R. § 3.156(a) is not for 
application in this instance.  

Service Connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

The United State Court of Appeals for Veterans Claims (Court) 
has held that in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  


Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2001).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001) 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  

A little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.


The veteran's service-connected lumbosacral strain is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a 10 percent disability evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  
Lumbosacral strain with muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability 
evaluation.  

A 40 percent evaluation, the highest allowable under this 
diagnostic code, contemplates severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility of forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  

VA has issued final rules to amend adjudication regulations 
and implement the provisions of the VCAA.  See 66 Fed. Reg. 
45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes service medical 
records as well as VA examination reports and private 
treatment records.  

Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection and 
entitlement to an increased evaluation.  

The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, the veteran was afforded a hearing 
before a Member of the Board.  The Board therefore finds that 
the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  

Consequently, these issues need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


New and Material Evidence

A great deal of medical evidence has been received since the 
RO's July 1987 denial, including VA examination reports, 
private treatment records, and a private physician statement, 
which indicates a possible nexus between right knee pain and 
military service.  

The Board is of the opinion that this evidence is not wholly 
cumulative or redundant of evidence previously submitted and 
is sufficiently significant to the issue in this case that it 
must be considered in order to fairly decide the merits of 
this claim.  The additional evidence is therefore new and 
material and the claim must be reopened.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened after new 
and material evidence has been received must be considered de 
novo.  See Manio v. Derwinski, 1 Vet. App. at 145.  

Service Connection

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
right knee disability is not warranted.  The Board recognizes 
that the veteran's service medical records demonstrate one 
notation of crepitation in the knee with movement.  However, 
the remainder of the veteran's service medical records are 
silent for any diagnoses related to the knee.  

Additionally, upon VA examination within one year of 
discharge from service, the examiner noted a normal right 
knee with no history of a foreign body.  The examiner found 
normal range of motion, no swelling, no deformity, and no 
instability.  Those findings are consistent with a January 
2001 VA examination which also found no right knee 
disability.  The examiner opined that the veteran did not 
appear to have a right knee disability and if he did report a 
right knee condition, it began after service and was not 
related in any way to his service-connected back strain.  

The only evidence in favor of the veteran's claim is a March 
2000 statement from Dr. KRL, which indicates that the veteran 
had been followed for his chronic back pain syndrome due to 
lumbar strain and right knee pain, and states that his 
symptoms were probably related to his former military 
experience after reviewing his military and Kaiser records.  
However, the Board finds the opinion of the January 2001 VA 
examiner to be more credible in that it was based upon a 
review of the veteran's entire claims folder, including 
service medical records, VA examination reports, private 
chiropractor reports, and Kaiser Permanente records.  

The Board notes that the statement of Dr. KRL provides no 
diagnosis related to the right knee, referring only to knee 
pain.  The Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Furthermore, in the absence of proof of a present disability, 
a valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

As the evidence demonstrates findings of a normal right knee 
upon VA examination in October 1986, a few months after 
discharge from service, and no evidence of treatment or 
diagnoses related to the right knee until 1997, the Board is 
compelled to conclude that the in-service notation of 
crepitation of the knee was acute and transitory and resolved 
without residual disability.  

Thus, the Board concludes that entitlement to service 
connection for a right knee disability is not warranted as 
the preponderance of the evidence demonstrates that the 
veteran does not suffer from a current right knee disability 
incurred as a result of military service or service-connected 
low back strain.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Evaluation

The evidence of record demonstrates that the veteran's 
service-connected low back strain is manifested by lumbar 
pain with decreased range of motion, degenerative disc 
disease of L5-S1 as per MRI findings in February 2000, and 
objective evidence of muscle spasm.  Clinical records dated 
in 2000 noted slight forward flexion and moderate spasm as 
well as tenderness with limitation of motion due to pain.  VA 
examination of the spine in January 2001 revealed limited 
backward extension due to pain.  

The examiner noted that all other ranges of motion were full 
without additional limitation secondary to increased pain, 
fatigability, instability, or weakness.  The examiner also 
noted no neurological abnormalities on examination and no 
weakness, redness, heat, abnormal movement, or guarding of 
movement in the back.  

The Board concludes that this symptomatology more nearly 
approximates a 20 percent evaluation in that it demonstrates 
findings of muscle spasm and some loss of lateral spine 
motion in the standing position.

The Board notes that the medical evidence does not 
demonstrate listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  
Thus, the Board concludes that entitlement to an evaluation 
in excess of 20 percent for low back strain is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board further notes that the evidence does not 
demonstrate severe intervertebral disc syndrome with 
recurring attacks and intermittent relief or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.  Thus, contemplation of 
an evaluation in excess of 20 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001) is also not warranted.  

Finally, the Board notes that in determining that a 20 
percent evaluation is warranted for the veteran's service-
connected low back strain, it has considered the disabling 
effects of pain pursuant to the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), wherein it was held that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The medical evidence demonstrates some loss of motion due to 
pain.  As previously noted, the January 2001 VA examiner 
opined that a 20-degree reduction in backward extension was 
warranted due to pain.  All other ranges of motion were full 
without additional limitation secondary to increased pain, 
fatigability, instability, or weakness.  The medical evidence 
does not demonstrate evidence of incoordination or impaired 
ability to execute skilled movements smoothly.  

The objective observations of pain on movement have been 
associated with ratable manifestations of the veteran's 
disability, specifically, loss of lateral spine motion.  
Thus, the veteran's complaints of pain on motion by 
themselves do not support the assignment of an increased 
evaluation beyond that contemplated by the schedular 
criteria.  


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria referable to extraschedular evaluation, 
and obviously considered them, but did not grant an increased 
evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b0(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995)..The Board does not find the veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b(1).  In this regard, the record does not show that 
the low back disability has markedly interfered with 
employment or required frequent inpatient care.

The current schedular criteria upon which an increased 
evaluation of 20 percent was granted adequately compensate 
the veteran for the current nature and extent of severity of 
his low back strain with right sacroiliac radiculopathy. 
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disability, the appeal is granted in this regard.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an increased evaluation of 20 percent for low 
back strain with right sacroiliac radiculopathy is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



